DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on March 26, 2021.  In particular, claim 98 has been amended with limitations from the previously presented claims 107 and 111-114.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Objections
Claims 118-120 are objected to because of the following informalities:  the word “composition” in the preamble should be amended to be “method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98, 100-106, 108-110, and 115-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al (US 2012/0200651) in view of Waki et al (US 2004/0242726).
Regarding claims 98, 101, 103-104, 108-110 and 118-120, Sasada teaches a method of making a polymer comprising combining at least one polymer comprising a first monomer which is an ethylenically unsaturated hydrophobic monomer such as styrene ([0073]) and second monomers selected from maleic acid ([0072]) and a crosslinking agent selected from epoxy containing compounds 
However, Sasada fails to teach the amount of each of the monomers in the at least one polymer.
Waki teaches an aqueous pigment dispersion which has a water soluble resin which is usable as a dispersant and is adsorbed on a pigment ([0035]). The water soluble resin can be a styrene-maleic acid copolymer ([0047]).  Waki teaches that the ratio of the hydrophilic monomer (maleic acid) to the hydrophobic monomer (styrene) to ranges from 5:95 to 40:60 ([0042]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the styrene-maleic acid copolymer of Sasada have the monomer ratio as taught by Waki.  One would have been motivated to do so in order to receive the expected benefit of using the preferred ratio to provide a balance of properties for ink performance (Waki, [0042]).
Regarding claim 100, Sasada teaches that prior to the combining of the polymer with the crosslinking agent, the method further comprises hydrolyzing that at least one polymer ([0080] and Examples).
Regarding claims 102 and 105, Sasada teaches that the crosslinking agent reacts with the carboxylate containing groups of the maleic acid which is the second monomer ([0072]).
Regarding claim 106, Sasada teaches that the polymer formed in the method is crosslinked through at least 10 % of the carboxylate group of the second monomer ([0096]).
Regarding claim 115, Sasada teaches that the at least one polymer disperses a pigment to form a polymer-dispersed pigment ([0080]) and the combining (a) comprises combining the polymer-dispersed pigment with the at least one crosslinking agent ([0080]).
Regarding claim 116, Sasada teaches that the pigment is not modified ([0059]).
Regarding claim 117, Sasada teaches that the pigment is self dispersing ([0080]).
Claim 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al (US 2012/0200651) in view of Waki et al (US 2004/0242726) and Tallant et al (US 2013/0065030).
The discussion regarding Sasada and Waki in paragraph 5 above is incorporated here by reference.
Regarding claim 99, Sasada fails to teach that the crosslinking component further contains boric acid.
Tallant teaches an ink with a dispersed crosslinked pigment (Abstract) with both an epoxy crosslinker and boric acid ([0200]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the boric acid of Tallant in conjunction with the epoxy crosslinker of Sasada.  One would have been motivated to do so in order to receive the expected benefit of better controlling the crosslinking reaction (Tallant, [0200]).
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Sasada teaches that the acid value ranges from 55 to 100 which largely encompasses a range outside the claimed range of 90-325, 90-250, 90-225 or 90-200.
Examiner’s response:  The acid number as taught by Sasada (55-100) overlaps the claimed ranges as recited by the presently claimed invention.  Even though the overlap is only from 90-100, the prior art still teaches this limitation of the claimed invention.  Therefore, the obviousness rejection set forth above is appropriate.  Please refer to MPEP 2144.05.
Applicant’s argument:  Sasada fails to teach or disclose the mol% amounts of the first and second monomers as claimed.
Examiner’s response:  This is taught by the secondary reference, Waki.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument: Tallant does not disclose the monomers or the recited mol% values.
Examiner’s response:  This is taught by the secondary reference, Waki.  Tallent is used to teach the epoxy crosslinker with boric acid. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument: Waki fails to teach that the polymer is crosslinked via at least one linkage selected from ester linkages.  
Examiner’s response:  This is taught by the primary reference, Sasada. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764